Citation Nr: 0117612	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  99-03 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
post operative deviated nasal septum.

2.  Entitlement to service connection for neck condition 
secondary to service-connected right knee disability.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, including as secondary to 
service-connected right knee disability.

4.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to June 
1985.

This appeal arises from a adverse decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in March 1998 and February 1999.  The March 1998 
decision granted the veteran's claim of service connection 
for a right knee disability, but assigned a noncompensable 
initial disability rating.  The February 1999 decision denied 
the veteran's claims of entitlement to service connection for 
a neck condition, degenerative disc disease of the 
lumbosacral spine, and his request to reopen the previously 
denied claim of entitlement to service connection for a 
deviated septum.  The denials of service connection, request 
to reopen, and ratings assigned were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The RO increased the initial disability rating assigned the 
veteran's right knee disability to 10 percent in a rating 
decision dated in July 1999.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that where a veteran has filed a 
notice of disagreement as to the assignment of a disability 
evaluation, a subsequent rating decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal. See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The issues of entitlement to service connection for 
entitlement to an increased initial disability rating for a 
right knee condition, degenerative disc disease of the 
lumbosacral spine and a neck condition, secondary to the 
veteran's right knee disability are addressed in the Remand 
portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The RO denied service connection for postoperative 
deviated nasal septum in May 1997.  

3.  Evidence received since the May 1997 rating decision 
either is duplicative of evidence previously considered, does 
not bear directly and substantially on the veteran's claim, 
is cumulative or redundant of previously considered evidence, 
or is not so significant that it must be considered with all 
the evidence of record in order to fairly decide the merits 
of the veteran's claim.


CONCLUSIONS OF LAW

1.  The May 1997 RO decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 3.302, 20.1103 (2000).

2.  No new and material evidence has been received to reopen 
the veteran's claim for service connection for a deviated 
nasal septum.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Recently enacted legislation has eliminated the requirement 
for a well-grounded claim, enhanced VA's duty to assist a 
veteran in developing facts pertinent to his claim, and 
expanded on VA's duty to notify the veteran and his 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No. 106-419, 
§ 104 (2000).  Review of the claims folder reveals that the 
RO has adequately notified the veteran of the requirements 
for reopening his service connection claim through its rating 
decisions and supplemental statements of the case.  

With respect to the duty to assist, the new law specifies 
that VA is not required to reopen a previously disallowed 
claim except when there is new and material evidence.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(f)).  Because the Board finds that there is 
no new and material evidence to reopen, as discussed below, 
the new law does not require any further action by VA.  
Finally, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Law and Regulation

The Board has jurisdiction to consider previously adjudicated 
claims only if new and material evidence has been presented.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As a 
jurisdictional matter, the question of whether new and 
material evidence has been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.  

The veteran originally submitted a claim for service 
connection for a broken nose in September 1996.  The RO 
denied service connection for a deviated nasal septum in May 
1997.  The veteran filed a notice of disagreement with that 
decision in June 1998.  Because the veteran did not appeal 
the decision within one year of its date, and it became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 3.302, 20.1103 (2000).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable 
possibility that, when viewed in the context of all the 
evidence, the outcome of the claim would change).

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  

In determining the issue of whether the additional evidence 
submitted is new and material, a question of law, the 
credibility of the evidence must be presumed. Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).  The Court has held that this 
presumption of credibility is not unlimited.  Specifically, 
the Court has stated that Justus does not require the VA to 
consider patently incredible evidence (e.g. the inherently 
false or untrue) to be credible.  Duran v. Brown, 7 Vet. App. 
216 (1994).  

The Court has held that VA is constrained to review only that 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the 
present appeal, therefore, the Board will review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, all of the additional evidence submitted 
since the previous decision denying the service connection 
for a deviated nasal septum claim in May 1997.

The Evidence

The evidence of record at the time of the May 1997 RO 
decision denying entitlement to service connection for a 
deviated nasal septum included the veteran's service medical 
records.  The veteran reported on his report of medical 
history taken at entrance to service in June 1982 that he had 
broken his nose and was treated at a hospital in Houston.  
Notations from the examiner on the report are "Fr. Nose. 
Surgery.  NCD."  The report of medical examination at 
entrance is silent as to any abnormalities of the nose.  The 
veteran was seen in June 1984 by an ENT specialist.  He was 
noted to have had a deviated nasal septum since 1981 
secondary to a fracture of the nose.  He was complaining of 
an inability to breathe through the nose.  On the veteran's 
report of medical history prior to his separation from 
service in March 1985, he noted that he had broken his nose 
at age 18, 20, and twice at age 24.  No abnormalities were 
noted on the separation examination.  The RO denied the 
veteran's claim because the evidence clearly showed the 
existence of a deviated septum before the veteran's period of 
active service and there was no evidence of increase in the 
basic pathology.

Subsequent to that decision, the veteran submitted his own 
testimony and VA medical records.  

Review of those records reveals a March 1999 physical 
examination report.  The physician specifically noted there 
was no septal deviation.   Review of the remaining evidence 
does not reveal any medical record directly commenting upon 
any septal deviation or other nasal abnormality.  

The veteran testified at an RO hearing in March 2000 that he 
had broken his nose twice prior to service and twice after 
service.  The first time it broke while playing baseball and 
the second while working for Coca-Cola in Houston.  In 
service, he was hit in the nose by a five-gallon milk crate.  
He recalled getting 12 stitches inside his nose.  He could 
not recall how it was broken the last time.  He was treated 
in service with an inhaler to try to open up his sinus 
passages.  He reported that he was still having trouble 
breathing through his nose.

Analysis

The VA medical records and the veteran's allegations are new 
to the extent that they were not of record at the time of the 
previous rating decision in May 1997.  

Upon close review, the Board finds that the new medical 
evidence is not material because it merely serves to show 
that the veteran does not have a current septal deviation.  
Moreover, because the evidence reflects treatment many years 
after the veteran's period of service without any reference 
to that service, it is neither particularly significant to 
the veteran's claim nor probative of aggravation of the pre-
existing septal deviation during the veteran's period of 
active service.  Therefore, the medical evidence received 
since the May 1997 rating decision is not new and material.

As noted above, in addition to the VA medical treatment and 
examination records, the veteran has submitted his own 
recollections of his treatment for breaking his nose twice 
during service.  Although the veteran's statements regarding 
the surgery to his nose are accepted as accurate for the 
purposes of considering whether new and material evidence has 
been presented, this evidence is essentially cumulative 
because evidence of record at the time of the previous 
decision also showed the veteran's nose had been twice broken 
during service.  The veteran was noted to have broken his 
nose four times on his separation examination.  

The veteran's hearing testimony is insufficient to provide 
further detail of the injuries to the veteran's nose.  The 
Board notes that as the record does not establish that the 
appellant possesses a recognized degree of medical knowledge, 
he lacks the competency to provide evidence that requires 
specialized medical knowledge, skill, experience, training or 
education. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay persons are not competent to offer medical 
opinions or diagnoses and that such evidence does not provide 
a basis on which to reopen a claim of service connection.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992)); Anglin v. West, 203 
F.3d 1343, 1347 (2000)(notwithstanding Hodge, supra, 
requirement that new and material evidence be probative of 
pertinent issues remains "intact").  Thus, the appellant's 
statements are not new and material evidence and cannot serve 
to reopen the claim. 38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156.

In summary, the Board finds that the evidence received since 
the May 1997 rating decision either is duplicative of 
evidence previously considered, does not bear directly and 
substantially on the veteran's claim, is cumulative or 
redundant of previously considered evidence, or is not so 
significant that it must be considered with all the evidence 
of record in order to fairly decide the merits of the 
veteran's claim.  Therefore, none of the evidence is new and 
material within the meaning of 38 C.F.R. § 3.156(a).  
Accordingly, the claim is not reopened.  38 U.S.C.A. § 5108.  


ORDER

As no new and material evidence has been received to reopen 
the veteran's claim for service connection for a deviated 
nasal septum, the claim is not reopened.  The appeal is 
denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The VA has a duty to assist the appellant in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining an adequate VA examination.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2097-98 (2000), (to be codified at 
38 U.S.C.A. § 5103A(d)).  The veteran has not yet had a VA 
examination that addresses his lumbosacral spine or neck 
disorders.

With regard to the veteran's right knee disorder, the Board 
notes that the veteran has claimed to be unemployable due to 
his knee and back conditions.  The Board also notes the 
veteran's reports that he is receiving disability benefits 
from the Social Security Administration (SSA).  Once a 
veteran submits evidence of a medical disability and makes a 
claim for the highest rating possible, and additionally 
submits evidence of unemployability, the "identify the 
benefit sought" requirement of 38 C.F.R. § 3.155(a) is met 
and VA must consider a claim for TDIU.  Roberson v. Principi, 
__ F.3d ___, 2001 U.S. App. LEXIS 11008 (Fed. Cir., May 29, 
2001).  Therefore, the issue of entitlement to TDIU based 
upon the veteran's right knee must be fully developed.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
lumbosacral or neck disorders.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
status and etiology of his right knee, 
lumbosacral and neck disorders.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should comment 
upon the effect the veteran's right knee 
disorder has had upon his lumbosacral and 
neck disorders.  The examiner should 
comment upon whether there is an 
etiological connection between the 
veteran's current symptomatology and the 
reports of lumbar muscle strain in 
service.

The examiner should comment upon the 
impact the veteran's right knee disorder 
has upon his functionality and his 
ability to maintain substantially gainful 
employment.

5. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 


